Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2007-268817 (machine translation included) in view of Japanese Patent 2018-192652 (machine translation included) and  Chinese Patent 108621450 (machine translation included).
Japanese Patent ‘817 taught that it was known to measure the tension applied to filaments in a filament winding operation via a detection means with a processor. The reference additionally detected the supply speed of the fiber bundle wound by the winding section to acquire a detected supply speed value. The controller additionally had stored information which provided for an allowable tension was set as well as stored information which provided for an allowable supply speed and determined whether the wound fiber was successful or not based upon the detected supply speed values and the detected winding tension values. The reference did not expressly correlate the tension detection to the supply speed value. Additionally, there is no indication that the winding would have been performed such that the operation that the actual position detection of the winding would have been performed (noting that winding at the dome end portions of the liner in ‘817 would have been understood to require control of the feed of material to the mandrel at the dome ends therein for instance, see Figures 6 (A) and (B)). 
It was known at the time the invention was made that the feed rate of the material was directly related to the tension applied to the same as evidenced by Japanese Patent ‘652. Clearly if the material was overfed, the tension on the filaments in the winding operation would not ben properly applied to the material during winding. In order to control the same in Japanese Patent ‘652, the reference taught that an accumulator (dancing roller) would have been used, however performing the operation without the dancer (as was performed by Japanese Patent ‘817) clearly would have understood that operation of the fiber bundle feed outside a desired range would result in tension not being appropriate for the fiber bundles and would have correlated the same. Furthermore, it was understood that the actual location of placement on the mandrel was of import in maintaining the tension of the fiber bundle during the winding operation. the reference to Chinese Patent ‘450 measured the location of the fiber bundle during winding and provided control of the tension on the fiber bundles as a function of the specific location of the material on the mandrel, see the discussion of the controller 600 on page 3 of the machine translation. Note that the storage device 610 provided for comparison of the actual position of the fiber band relative to the desired reference position. Clearly, to control he tension on the liner at a desired position and angle relative to a sensed identified position on the liner would have been obvious to one of ordinary skill in the art. It again should be noted that the winding about the dome ends of the liner would have clearly resulted in varied fiber speed (and altered the tension on the fibers during winding) and would need selected control of the operation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the techniques of Chinese Patent 108621450 and Japanese Patent 2018-192652 to control the tension of the arrangement which was regulated not only with the sensed fiber supply speed but also by the filament placement location on the liner in the system taught by Japanese Patent 2007-268817. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746